— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Rockland County, entered October 30, 1974, in favor of defendants, upon a jury verdict. Judgment affirmed, with costs. We hold that the charge to the jury was adequate. Had the trial court charged as requested by plaintiffs, it would have been tantamount to a directed verdict for them and, upon the evidence, such a charge would have been erroneous. Hopkins, Acting P. J., Margett, Christ and Munder, JJ., concur;